ORDER
Indiana prisoner Roger Jaske was convicted of homicide in a prison disciplinary proceeding and sentenced to three years’ disciplinary segregation. Mr. Jaske challenged the determination under 28 U.S.C. § 2254, and the district court dismissed his petition. Because disciplinary segregation affects the severity rather than the duration of custody, Mr. Jaske’s petition was improperly brought under § 2254. See Montgomery v. Anderson, 262 F.3d 641, 643-44 (7th Cir.2001). See also Walker v. O’Brien, 216 F.3d 626, 630 n. 3 (7th Cir. 2000) (expressing doubt that habeas corpus is appropriate procedure for challenging segregation); Moran v. Sondalle, 218 F.3d 647, 650-51 (7th Cir.2000) (state prisoners challenging administrative segregation must use § 1983, not § 2254); Sylvester v. Hanks, 140 F.3d 713, 714 (7th Cir. 1998) (expressing doubt that challenge to 3 years’ disciplinary segregation should proceed under § 2254). Accordingly, we AFFIRM the judgment of the district court.